UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6633


KIRK L. ANDERSON,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:15-cv-00466-JAG-RCY)


Submitted:   October 18, 2016              Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirk L. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kirk      L.    Anderson        appeals     the     district     court’s      order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failing to

comply with a court order.              On appeal, we confine our review to

the issues raised in the Appellant’s brief.                         See 4th Cir. R.

34(b).     Because Anderson’s informal brief does not challenge the

basis    for    the       district     court’s     disposition,        Anderson      has

forfeited appellate review of the court’s order.                           See Williams

v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly,        we    affirm     the    district     court’s     judgment.        We

dispense    with         oral   argument       because      the    facts     and   legal

contentions     are      adequately        presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2